Citation Nr: 1639143	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial rating higher than 10 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to an initial rating higher than 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating higher than 20 percent for diabetes.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

7.  Entitlement to special monthly compensation (SMC) at the housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1968 to January 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting service connection for hypertension and erectile dysfunction, along with special monthly compensation (SMC) for loss of use of the creative organ.  The Board is also granting increased ratings for peripheral neuropathy of the bilateral lower extremities, but also remanding that issue for an updated VA examination.  The Board is denying an increased rating for diabetes, but granting a TDIU based on his ischemic heart disease, which includes both coronary artery disease and cardiomyopathy.  

The Board has inferred a claim of entitlement to SMC at the housebound rate, as reflected above.  The TDIU is being granted based on the Veteran's heart disabilities alone.  His remaining disabilities fall short of combining to 60 percent; however, that must be reconsidered once the AOJ assigns disability ratings for hypertension and erectile dysfunction, which, as mentioned above, are found to be service-connected in this decision.  This inferred issue, along with the issue of whether he is entitled to a disability ratings higher than 20 percent for right and left lower extremity peripheral neuropathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In resolving all doubt in his favor, his hypertension is caused by his ischemic heart disease, which includes both coronary artery disease and cardiomyopathy.

2.  His erectile dysfunction is caused by his hypertension.  

3.  In resolving all doubt in his favor, his right and left lower extremity peripheral neuropathy are both moderate in severity.

4.  His diabetes does not require insulin or regulation of activities.

5.  His ischemic heart disease causes him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension and erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.310 (2015).


2.  SMC is granted for loss of use of the creative organ.  38 U.S.C.A. § 1114(k)  (West 2014); 38 C.F.R. § 3.350(a)(1)(ii) (2015).  

3.  The criteria are met for service connection for cardiomyopathy.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).	

4.  The criteria are met for an initial 20 percent rating for right lower extremity peripheral neuropathy, and for an initial 20 percent rating for left lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 8720 (2015).

5.  The criteria are not met for an initial rating higher than 20 percent for diabetes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.119, DC 7913 (2015). 

6.  The criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies in the development of this claim.

The Board is granting initial higher ratings for bilateral lower extremity peripheral neuropathy in this decision.  The Veteran has asserted an increase in the severity of his symptoms, therefore an updated examination is required.  However, the Board finds that entitlement to higher initial ratings are demonstrated, and that the Veteran should not wait for the matter to be developed and readjudicated.  He is not prejudiced by the Board's decision to immediately grant these ratings, because bilateral lower extremity peripheral neuropathy will be subject to readjudication.


Service connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran's private physician opined in August 2012 that his ischemic heart disease contributed to the development of hypertension.  The October 2012 VA examiner opined that it was less likely that this was the case because coronary artery disease is not recognized as a cause of hypertension.

As the evidence is in equipoise, doubt is resolved in the Veteran's favor.  Service connection for hypertension is granted.

The Veteran asserts that his erectile dysfunction is a result of his diabetes.  The October 2012 VA examiner found it less likely to be attributed to diabetes, but rather attributed it to the Veteran's hypertension.  Accordingly, as service connection for hypertension is granted above, service connection for erectile dysfunction is granted as secondary to hypertension.

In regard to erectile dysfunction, VA provides special monthly compensation (SMC) if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. § 3.350(a)(1)(ii).  Therefore, in light of the grant of service connection for erectile dysfunction, the Board also grants SMC for loss of use of a creative organ. 

Finally, the Board notes that the October 2012 VA examiner identified the Veteran's cardiomyopathy as ischemic.  Ischemic heart disease (IHD) is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  The Veteran served in Vietnam and is presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).    Therefore, the Board finds the Veteran's cardiomyopathy must also be service connected.
 

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Peripheral neuropathy

The Veteran's right and left lower extremity peripheral neuropathy are each rated 10 percent disabling under DC 8720, which pertains to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Pursuant to this code, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

After reviewing the evidence, the Board finds that 20 percent ratings for moderate symptoms of peripheral neuropathy of the right and left lower extremities are warranted.  The October 2012 VA examiner opined his symptoms were mild.  He documented moderate numbness, decreased vibration sensation, and trophic changes in his lower legs.  The examination report noted the Veteran only complained of numbness of the feet.  However, during the May 2016 hearing, he explained that his symptoms disrupt his sleep, and that his feet and legs always feel uncomfortable, either from numbness, tingling, or pain.  His VA treatment records document consistent treatment over the years with medication, and that his decreased sensation in the feet contribute to a higher chance of having to have an amputation.  The Board finds that his symptoms more closely approximate moderate than mild, and in resolving all doubt in his favor, 20 percent ratings are granted each for the right and left lower extremities.

As mentioned above, the Board notes that the Veteran is not prejudiced by the Board's decision to immediately award these higher ratings, rather than waiting for the claims to return from the AOJ.  As these issues are being remanded for further development, further discussion of the evidence, including entitlement to extraschedular consideration, is not necessary at this time.  


Diabetes

The Veteran's diabetes is currently rated 20 percent disabling under DC 7913.  38 C.F.R. § 4.119.  Under this DC, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and, involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran has appealed for a higher rating for his diabetes, but the record does not show that a higher rating is warranted.  The October 2012 VA examination did not show that the Veteran takes insulin or must regulate his activities.  His treatment records do not show that he requires insulin shots.  The Veteran denied during his May 2016 hearing that he must take insulin.  He acknowledged during the hearing that he did not meet the criteria for the next higher rating because he is not required to use insulin to control his diabetes.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Accordingly, his 20 percent rating is continued.

The record does not show any symptoms of his diabetes that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's diabetes.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, it has not been shown to have interfered with his employment or caused him to be hospitalized.  See 38 C.F.R. § 3.321(b)(1).  He has alleged that peripheral neuropathy, which is a result of diabetes, interfered with employment; however, that issue is being remanded for further development as to severity.  There is no suggestion that diabetes combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for diabetes.



TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.    38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran meets the criteria for eligibility.  Starting from August 2010, he was only service connected for CAD, at 60 percent.  Starting from November 2011, he was service-connected for diabetes, at 20 percent, and for peripheral neuropathy, with each lower extremity rated at 20 percent as of this decision.  He therefore meets the schedular criteria for a TDIU since August 2010.  See 38 C.F.R. §§ 4.25, 4.26.  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
 
The record reveals the Veteran has been disabled under the Social Security Act (SSA) since August 2001, due to severe cardiomyopathy.  His ischemic heart disease prevents him from climbing or squatting, and it limits the weight he can lift and carry.  SSA found he did not have any training or education or work experience that could be transferred to a sedentary position.  The Veteran has a high school education and two years college, and his work experience was as a communications technician.  He worked installing phone lines and maintaining phone equipment.  Given the severity of his heart disabilities, and the symptoms they cause, he is unable to perform the duties of his prior work duties.  His prior work duties are not transferable to a sedentary position.  Indeed, the Board observes that his training for phone systems is likely obsolete, or becoming obsolete, at the present date, and there is no indication that he has training or knowledge of more current systems.    

Accordingly, the Board finds that a TDIU based on his IHD is warranted.  


ORDER

Service connection is granted for hypertension, erectile dysfunction, and cardiomyopathy.

Special monthly compensation (SMC) for loss of use of the creative organ is granted.

An initial rating of 20 percent for right lower extremity peripheral neuropathy is granted.

An initial rating of 20 percent for left lower extremity peripheral neuropathy is granted.

The claim of entitlement to an increased rating for diabetes is denied.

A TDIU is granted effective from August 2010.





REMAND

As discussed above, the ratings assigned to his bilateral lower extremity peripheral neuropathy must be further developed.  He has asserted increased severity of his symptoms, therefore, an updated examination must be conducted.

Also as discussed above, the Board has inferred a claim for SMC at the housebound rate, also called the "s" rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  SMC is payable at the "s" rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  In this decision, the Veteran is granted a TDIU based on his ischemic heart disease, which meets the criteria for a single disability rated at 100 percent.  His remaining disability ratings combine to 52 percent, just short of the 60 percent rating required to meet the criteria.  See 38 C.F.R. §§ 4.25, 4.26.  However, in this decision, he is also granted service connection for hypertension and erectile dysfunction, which will be rated by the AOJ.  After the ratings are assigned, the issue of entitlement to SMC at the housebound rate must be adjudicated.  If he does not meet the rating criteria, he must be given an examination for a determination on whether he is housebound.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his peripheral neuropathy, and make arrangements to obtain all records not already associated with the claims file.  Also ensure that updated VA treatment records are associated with the claims file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of the Veteran's peripheral neuropathy.  The examiner is asked to conduct a complete examination, and to provide an opinion on whether the Veteran's peripheral neuropathy of the bilateral lower extremities is moderately severe.  The examiner is asked to provide some discussion explaining how the severity is determined.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the issue of the ratings assigned to the right and left lower extremity peripheral neuropathy.  Adjudicate the issue of entitlement to SMC at the housebound rate.  If the Veteran does not meet the rating criteria for SMC at the housebound rate, provide him with a VA examination for a determination on whether he is, in fact, housebound.

5.  Finally, if the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


